DISMISS; Opinion Filed April 22, 2013.




                                      S  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                   No. 05-13-00323-CV

         HBMA HOLDINGS, LLC AND LEHIGH HANSON, INC., Appellants
                                 V.
           MILLENNIUM CHEMICALS INC., MILLENIUM AMERICA
         HOLDINGS, LLC AND MILLENNIUM HOLDINGS, LLC, Appellees

                    On Appeal from the 116th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-13422

                             MEMORANDUM OPINION
                          Before Justices Francis, Lang, and Evans

      The Court has before it the parties’ April 8, 2013 joint motion to dismiss for mootness.

We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1.



                                                                PER CURIAM




130323F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

HBMA HOLDINGS, LLC AND LEHIGH                      On Appeal from the 116th Judicial District
HANSON, INC., Appellants                           Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-12-13422.
No. 05-13-00323-CV         V.                      Opinion delivered per curiam. Justices
                                                   Francis, Lang and Evans sitting for the
MILLENNIUM CHEMICALS, INC.,                        Court.
MILLENNIUM AMERICA HOLDINGS,
LLC, AND MILLENNIUM HOLDINGS,
LLC, Appellees

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellees MILLENNIUM CHEMICALS, INC., MILLENNIUM
AMERICA HOLDINGS, LLC, AND MILLENNIUM HOLDINGS, LLC recover their costs of
this appeal from appellants HBMA HOLDINGS, LLC AND LEHIGH HANSON, INC..


Judgment entered this 22nd day of April, 2013.




                                                   /Jim Moseley/
                                                   DAVID W. EVANS
                                                   JUSTICE




1300323 hbma op.docx                         –2–